Exhibit 10.2

AMENDMENT NO. 1

TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BY AND AMONG

FIRST COMMUNITY BANK CORPORATION OF AMERICA

AND

FIRST COMMUNITY BANK OF AMERICA

AND

KENNETH P. CHERVEN

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of the 1st day of March, 2011, amends that certain
Amended And Restated Employment Agreement, dated November 29, 2004 (the
“Employment Agreement”), by and among First Community Bank Corporation of
America (the “Corporation”), First Community Bank of America (the “Bank”) and
Kenneth P. Cherven (the “Employee”). The Corporation and the Bank are
collectively referred to herein as “Employer.” Employer and Employee are
collectively referred to herein as the “Parties.”

RECITALS

WHEREAS, on February 10, 2011, the Corporation and the Bank entered into an
Acquisition Agreement with CBM Florida Holding Company (“CBM Holdings”) and
Community Bank & Company (CB&C”), under which the Bank will be merged with and
into CB&C (the “Merger), and FCBCA will transfer to CBM Holdings all of the
shares of FCBCA’s wholly-owned subsidiary, First Community Lender Services,
Inc.;

WHEREAS, CB&C has offered Employee a position with CB&C, but has required that
the Employment Agreement be terminated as of the closing of the Merger , and
that all change-in-control payments due under the Employment Agreement be paid
by the Corporation and not the Bank; and

WHEREAS, the Corporation, the Bank and the Employee desire to amend the
Employment Agreement to revise the provisions relating to a change in control to
take into account the circumstances surrounding the transaction with CB&C, and
to provide for the termination of the Employment Agreement upon the
effectiveness of the Merger;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto represent, warrant, undertake, covenant
and agree as follows:

1. Termination of Employment and Employment Agreement. Upon the effectiveness of
the Merger, the Employment Agreement shall terminate and each of the Parties
shall be released from any further obligation thereunder, except that Employer
shall be liable to reimburse Employee for all expenses incurred prior to the
effectiveness of the Merger, and the Corporation shall be liable for the payment
provided under Section 2 below. Each of the Parties hereby waives the notice
provisions of Section 8 of the Employment Agreement with respect to termination
upon the effectiveness of the Merger.



--------------------------------------------------------------------------------

2. Change-in-control payment. In lieu of the payment provided for under
paragraph (d) of Section 6 of the Employment Agreement, immediately following
the effectiveness of the Merger, the Corporation shall pay to Employee the sum
of $300,000 in cash.

3. Miscellaneous. Except as expressly provided herein, all of the provisions the
Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first written above.

 

EMPLOYEE

 

Kenneth P. Cherven

FIRST COMMUNITY BANK CORPORATION OF AMERICA

By:

 

 

  Robert M. Menke   Chairman of the Board

FIRST COMMUNITY BANK OF AMERICA

By:

 

 

  Robert M. Menke   Chairman of the Board

 

2